DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/28/2022 has been entered. Claims 1, 8-11 have been amended and claim 2 has been cancelled. Therefore, claims 1 and 3-12 are now pending in the application.

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Closest prior art Denis Gerber-Papin (EP-2826684 A1, from IDS, Examiner disclose English machined translation of description in previous office action) discloses Railway Brake System and Braking Method of a Railway Vehicle comprising:
a locking device (Attached figure and fig: 6-9) for mechanical brake force locking; and
a service brake piston (108, Fig: 6-9) which can be axially moved inside a housing (102, Fig: 6-9) by applying a pressure medium thereto [0130]; and
a piston tube (121, Fig: 6-9) coupled to the service brake piston (108) and provided with a non-self-locking thread (178, Fig: 6-7) engaged with a threaded nut (146, Fig: 6-9) which is rotatably mounted in the housing (102), wherein the locking device cooperates with a toothing (176, Fig: 6-7) of the threaded nut ([0140], 146),
wherein the locking device comprises one or more pawil(s) (120, Fig: 6-9), a control piston (123, Fig: 6-9), an emergency release tappet (Attached figure and fig: 8-9) and a locking element (124, Fig: 8-9) for the emergency release tappet (Attached figure and fig: 8-9, also see function of the locking mechanism [0127] — [0152], Fig: 6-9).
However, prior art fails to disclose wherein the control piston and the emergency release tappet are arranged parallel to one another and proximately adjacent to one another, and
wherein a control axis of the control piston and an emergency release axis of the emergency release tappet run parallel to one another and at right angles to a piston axis of the brake cylinder.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 3-12 are also allowable by virtue of their dependencies from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657